Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99(i)(2) Transamerica Asset Management, Inc. P.O. Box 9012 Clearwater, Florida 33758-9012 727-299-1800 April 29, 2011 Transamerica Partners Funds Group 570 Carillon Parkway St. Petersburg, Florida 33716 Re: Transamerica Partners Funds Group (the Trust) Offering of Shares of Beneficial Interest Post-Effective Amendment No. 42 File Nos.: Registration No. 33-61810 and 811-07674 Gentlemen: In my capacity as Vice President, General Counsel and Secretary, I have acted as counsel for Transamerica Partners Funds Group (the Trust) and have reviewed the Registration Statement under the Securities Act of 1933 on Form N-1A, and amendments thereto, with respect to the offer and shares of beneficial interest, no par value, of the above-referenced Trust. I have examined the Trusts Declaration of Trust and Bylaws, as amended; the proceedings of its Board of Trustees relating to the authorization, issuance, and proposed sale of the shares; and such other records and documents as I deemed relevant. Based upon such examination, it is my opinion that upon the issuance and sale of the shares of beneficial interest of the Trust in the manner contemplated by the aforesaid Registration Statement, as amended, such shares were validly issued, fully paid and nonassessable outstanding shares of beneficial interest of the Trust. Very truly yours, /s/ Dennis P. Gallagher, Esq. Dennis P. Gallagher, Esq. Vice President, General Counsel and Secretary
